DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Miscellaneous
The Applicant has cancelled claims 2-4 and 15-17; therefore only claims 1, 5-14 and 18-20 remain for this Office Action.

Allowable Subject Matter
Claims 1, 5-14 and 18-20 are allowed. The following is an examiner’s statement of reasons for allowance:
In regards to claim 1, the prior art does not disclose of an antenna device to be mounted on a vehicle, comprising: a ground conductor having a planar shape and including a cut-out portion; wherein another part of the surface of the substrate is a conductive surface which is conductive to the ground conductor, wherein the substrate has a feeding conductive pattern which is not conductive to the conductive surface, and wherein a feeding end of the antenna element is conductive to the feeding conductive pattern, nor would it have been obvious to one of ordinary skill in the art to do so. Claims 5-14 and 18-20 are also allowed as being dependent on claim 1.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M CRAWFORD whose telephone number is (571)272-6004.  The examiner can normally be reached on Mon-Fri 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JASON CRAWFORD/Primary Examiner, Art Unit 2844